 
 
II 
110th CONGRESS 1st Session 
S. 1616 
IN THE SENATE OF THE UNITED STATES 
 
June 13, 2007 
Mr. Durbin (for himself, Mr. Grassley, Mr. Carper, Mr. Lugar, and Mr. Obama) introduced the following bill; which was read twice and referred to the Committee on Environment and Public Works 
 
A BILL 
To amend the Clean Air Act to promote and assure the quality of biodiesel fuel, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Biodiesel Promotion and Quality Assurance Act of 2007. 
2.FindingsCongress finds that— 
(1)the promotion of the biodiesel industry of the United States is a critical component of an energy policy that reduces dependence on foreign sources of petroleum; 
(2)a strong biodiesel industry will— 
(A)significantly enhance the energy security of the United States; and 
(B)promote economic development and job creation (particularly in rural areas of the United States), while providing environmental, health, and greenhouse gas reduction benefits; 
(3)a federally-implemented biodiesel standard will result in the most efficient pricing for biodiesel across the United States; and 
(4)it is critical to ensure that only high quality biodiesel is dispensed. 
3.Biodiesel fuel standard 
(a)In generalSection 211 of the Clean Air Act (42 U.S.C. 7545) is amended by inserting after subsection (o) the following: 
 
(p)Biodiesel fuel 
(1)DefinitionsIn this subsection: 
(A)ASTMThe term ASTM means the American Society of Testing and Materials. 
(B)Bio-based diesel replacementThe term bio-based diesel replacement means any type of bio-based renewable fuel derived from plant or animal matter that— 
(i)may be used as a substitute for standard diesel fuel; and 
(ii)meets— 
(I)the registration requirements for fuels and fuel additives under this section; and 
(II)the requirements of applicable ASTM standards. 
(C)Biodiesel 
(i)In generalThe term biodiesel means the monoalkyl esters of long chain fatty acids derived from plant or animal matter that meet— 
(I)the registration requirements for fuels and fuel additives under this section; and 
(II)the requirements of ASTM standard D6751. 
(ii)InclusionFor the purpose of measuring the applicable volume of the biodiesel fuel standard under paragraph (2), the term biodiesel includes any bio-based diesel replacement that meets— 
(I)applicable registration requirements for fuels and fuel additives under this section; or 
(II)applicable ASTM standards. 
(D)Biodiesel blendThe term biodiesel blend means a blend of biodiesel fuel that meets the requirements of ASTM standard D6751 with petroleum-based diesel fuel. 
(2)Biodiesel fuel standard 
(A)In generalNot later than 1 year after the date of enactment of this subsection, the Administrator shall promulgate regulations to ensure that diesel fuel sold or introduced into commerce in the United States, on an annual average basis, contains the applicable volume of biodiesel determined in accordance with subparagraphs (B) and (C). 
(B)Calendar years 2008 through 2012For the purpose of subparagraph (A), the applicable volume for any of calendar years 2008 through 2012 shall be determined in accordance with the following table: 


Applicable volume of
biodiesel
Calendar year:(in millions of gallons):

2008450
2009625
2010800
20111,000
20121,250. 
(C)Calendar year 2013 and thereafterFor the purpose of subparagraph (A), the applicable volume for calendar year 2013 and each calendar year thereafter shall be determined by the Administrator, in consultation with the Secretary of Energy and the Secretary of Agriculture, based on a review of the implementation of the program during calendar years 2008 through 2012, including a review of— 
(i)the impact of the use of renewable fuels on the environment, air quality, energy security, job creation, and rural economic development; and 
(ii)the expected annual rate of future production of biodiesel. 
(D)Minimum percentage of biodieselFor the purpose of subparagraph (B), at least 80 percent of the minimum applicable volume for each of calendar years 2008 through 2012 shall be biodiesel. 
(E)ComplianceThe regulations promulgated under subparagraph (A) shall contain compliance provisions applicable to refineries, blenders, distributors, and importers, as appropriate, to ensure that the requirements of this paragraph are met, but shall not— 
(i)restrict geographic areas in which biodiesel may be used; or 
(ii)impose any per-gallon obligation for the use of biodiesel. 
(F)Waivers 
(i)Market evaluationThe Administrator, in consultation with the Secretary of Energy and the Secretary of Agriculture, shall continually evaluate the impact of the biodiesel requirements established under this paragraph on the price of diesel fuel. 
(ii)WaiverIf the Administrator determines that there is a significant biodiesel feedstock disruption or other market circumstances that would make the price of biodiesel fuel unreasonable, the Administrator, with the concurrence of the Secretary of Energy and the Secretary of Agriculture, shall issue an order to reduce, for a 60-day period, the quantity of biodiesel required under subparagraph (A) by an appropriate quantity that does not exceed 15 percent of the applicable annual requirement for biodiesel. 
(iii)FactorsIn making determinations under this subparagraph, the Administrator shall consider— 
(I)the purposes of this Act; 
(II)the differential between the price of diesel fuel and the price of biodiesel; and 
(III)the impact the biodiesel mandate has on consumers. 
(iv)ExtensionsIf the Administrator determines that the feedstock disruption or circumstances described in clause (ii) is continuing beyond the 60-day period described in clause (ii) or this clause, the Administrator, with the concurrence of the Secretary of Energy and the Secretary of Agriculture, may issue an order to reduce, for an additional 60-day period, the quantity of biodiesel required under subparagraph (A) by an appropriate quantity that does not exceed an additional 15 percent of the applicable annual requirement for biodiesel. 
(v)RestorationIf the Administrator determines that the feedstock disruption or circumstances described in clause (ii) or (iv) has concluded and that it is practicable, the Administrator, with the concurrence of the Secretary of Energy and the Secretary of Agriculture, may issue an order to increase the quantity of biodiesel required under subparagraph (A) by an appropriate quantity to account for the gallons of biodiesel not used during the period a waiver or extension was in effect under this subparagraph. 
(G)Preemption of State biodiesel mandates 
(i)In generalThe standard established under subparagraph (A) shall not apply to any diesel fuel subject to a State biodiesel mandate that has been enacted as of January 1, 2007. 
(ii)Production and use of biodiesel and bio-based renewable dieselSubject to clause (iii), no State or unit of local government shall establish or continue to enforce a mandate that requires the level of production or use of biodiesel or bio-based diesel replacement to exceed the maximum level of production or use of biodiesel or bio-based diesel replacement described in any— 
(I)engine warranty; or 
(II)specification derived in accordance with the ASTM. 
(iii)State and municipal vehiclesNothing in this paragraph preempts the authority of a State or unit of local government— 
(I)to regulate the use of biodiesel in vehicles owned by the State or local government, respectively; or 
(II)to establish financial incentives to promote the use of biodiesel. 
(iv)Financial incentivesNothing in this paragraph precludes States from establishing financial incentives to promote the voluntary use or production of biodiesel. . 
(b)Conforming amendmentsSection 211 of the Clean Air Act (42 U.S.C. 7545) is amended— 
(1)in subsection (o)(1)(C)(ii)(II), by striking biodiesel (as defined in section 312(f) of the Energy Policy Act of 1992 (42 U.S.C. 13220(f))) and; and 
(2)by redesignating the first subsection (r) (relating to fuel and fuel additive importers and importation) as subsection (u) and moving that subsection so as to appear at the end of the section. 
4.Biodiesel qualitySubsection (p) of section 211 of the Clean Air Act (42 U.S.C. 7545) (as added by section 3(a)) is amended by adding at the end the following: 
 
(3)Biodiesel quality 
(A)Quality regulationsNot later than 180 days after the date of enactment of this subsection, the Administrator, in consultation with the Secretary of Energy and the Secretary of Agriculture, shall promulgate regulations to ensure that only high-quality biodiesel that is consistent with appropriate ASTM International standards for biodiesel and biodiesel blends is introduced into commerce. 
(B)EnforcementThe Administrator shall establish an inspection program to ensure that biodiesel and biodiesel blends entering commerce meets the standards established under subparagraph (A). 
(C)ViolationsRegardless of whether the Administrator promulgates regulations under subparagraph (A), it shall be a violation of this Act to produce or distribute— 
(i)biodiesel or any bio-based diesel replacement that does not meet the requirements of ASTM standard D6751; or 
(ii)a biodiesel blend that does not meet the equivalent ASTM standard, as determined by the Administrator. 
(D)FundingThere are authorized to be appropriated to carry out this paragraph $3,000,000 for each of fiscal years 2008 through 2010. . 
5.Biodiesel labelingSubsection (p) of section 211 of the Clean Air Act (42 U.S.C. 7545) (as amended by section 4) is amended by adding at the end the following: 
 
(4)Biodiesel labeling 
(A)In generalEach retail diesel fuel pump shall be labeled in a manner that informs consumers of the percent of biodiesel that is contained in the biodiesel blend that is offered for sale, as determined by the Administrator. 
(B)Labeling requirementsNot later than 180 days after the date of enactment of this subsection, the Administrator shall promulgate biodiesel labeling requirements as follows: 
(i)Biodiesel blends that contain less than or equal to 5 percent biodiesel by volume and that meet ASTM D975 diesel specifications shall not require any additional labels. 
(ii)Biodiesel blends that contain more than 5 percent biodiesel by volume but not more than 20 percent by volume shall be labeled contains biodiesel in quantities between 5 percent and 20 percent. 
(iii)Biodiesel blends that contain more than 20 percent biodiesel by volume shall be labeled contains more than 20 percent biodiesel. . 
 
